In an action for an injunction and for other equitable relief, the appeal is from so much of an order as grants in part respondents’ motion to examine appellants before trial, and as denies their cross motion to direct that their examination before trial be held after the disposition of proceedings now pending for the dissolution of the two corporate defendants. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.